DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
	Applicant has submitted two different sets of claims in his response filed 4 November 2021.  For the purposes of Examination, Examiner will refer to “Claim 1: A safe, comfortable recreational placement mat configured to be light weight; water resistant, portable available in non-rectangular or half square shapes, solid or single layer or multiple layered, single or multiple colors made from an assortment of materials” as the first independent claim 1, and 
“Claim 1. A recreational placement mat comprising: a plurality of layers being formed of portable, lightweight and water-resistant materials; wherein a first layer of the plurality of layers is a top layer that forms a stage area of the mat; wherein a second layer of the plurality of layers is a slip-resistant bottom layer; wherein the second layer is located below the first layer; wherein the mat is of a non-rectangular or half square shape; wherein the stage area further comprises indicia or a user-designed logo; wherein the stage area extends between 2.5 feet and 6 feet in radius; wherein the mat further comprises attachment elements; wherein the attachment elements comprise a bevel; and wherein the mat further includes a detachable carrying harness configured to facilitate portability of the mat” as the second independent claim 5.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claims 1 and 5 are missing a period (.).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Second independent Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant claims “wherein the stage area extends between 2.5 feet and 6 feet in radius” but Applicant only has support for “2 foot to 4-foot” in paragraph [0035] of Applicant’s Specification page 12.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gere US 20090260157 A1, hereinafter Gere.
Re first independent Claim 1, Gere teaches:
A safe, comfortable recreational placement mat (at least Fig. 1 and [0029] “the mat 10”.) configured to be light weight; water resistant (at least [0030] “antimicrobial, water resistance, anti-slip, and so forth”.), portable (at least Figs. 5-6 and [0045] “the mat 10 in the transport position”.) available in non-rectangular or half square shapes (at least Fig. 1 and [0029] “the mat 10 is generally circular in shape”.), solid or single layer or multiple layered, single or multiple colors made from an assortment of materials (at least [0030] “the first layer forms the first side 20, which is an exterior layer. The second layer (not shown) is positioned adjacent the first layer and forms an interior layer, which may be comprised of one or more materials having different physical properties. The third layer forms the second side 30, which is an exterior layer. Accordingly, the second layer is sandwiched between the first and third layers […] the first and third layers may be composed of materials having the desired physical properties for the application, such as antimicrobial, water resistance, anti-slip, and so forth”.).
Re Claim 3, Gere teaches:
A mat as in claim 1 available with a solid beveled for safety or beveled for safety frame around non-rectangular or half square shapes, thick enough to remain stationary, thin but durable enough to remain stationary or be rolled smaller and fitted with a portable novelty carrying case (at least Fig. 4 element 23 and [0033] “The first pair of load-bearing strips 26 is parallel to one another and to the third and fourth fold lines 17, 18, respectively. At the either end of each load-bearing strip 26 in the first pair is an affixing strap 28. This pattern allows the affixing straps 28 to be positioned adjacent one another when the mat 10 is configured to the transport position, as shown in FIG. 6”.).
Re Claim 4, Gere teaches:
A mat as in claim 1 size, shape, color, material, bells, whistles, lights, but not limited to created specifically, custom or tailored availability (at least Fig. 1 and [0048] “the relevant elements of the mat 10 are sized accordingly”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gere in view of US 20150101123 A1 to Robo.
Re Claim 2, Gere teaches:
A mat as in claim 1 having a stage or top and non-slip bottom that can remain single or multiple non-rectangular or half square shaped pieces where the top or stage can remain plain (at least Fig. 1 and [0030] “the first layer forms the first side 20, which is an exterior layer. The second layer (not shown) is positioned adjacent the first layer and forms an interior layer, which may be comprised of one or more materials having different physical properties. The third layer forms the second side 30, which is an exterior layer. Accordingly, the second layer is sandwiched between the first and third layers […] the first and third layers may be composed of materials having the desired physical properties for the application, such as antimicrobial, water resistance, anti-slip, and so forth”.). 
Gere does not explicitly teach:
or include a specific brand, logo, picture, icon, symbol, phrase, engraved, etched, branded, painted, imprinted but not limited to, without breaking the integrity of safety.
However, Robo teaches:
or include a specific brand, logo, picture, icon, symbol, phrase, engraved, etched, branded, painted, imprinted but not limited to, without breaking the integrity of safety (at least Fig. 1 and [0016] .
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mat taught by Gere with the logo taught by Robo because both are directed towards the same field of endeavor of mats and doing so involves the use of a known technique (providing a logo taught by Robo) with a known device (mat taught by Gere) with predictable results.  A person having ordinary skill would have been motivated to do so because “a central design 116 may be located near the front of the mat 100 to be visible to the user in a variety of positions and help to establish and maintain correct positioning on the mat” (Robo [0019]).
Re second independent Claim 5, Gere teaches:
A recreational placement mat (at least Fig. 1 and [0029] “the mat 10”.) comprising: a plurality of layers being formed of portable, lightweight and water-resistant materials; wherein a first layer of the plurality of layers is a top layer that forms a stage area of the mat; wherein a second layer of the plurality of layers is a slip-resistant bottom layer; wherein the second layer is located below the first layer (at least [0030] “the first layer forms the first side 20, which is an exterior layer. The second layer (not shown) is positioned adjacent the first layer and forms an interior layer, which may be comprised of one or more materials having different physical properties. The third layer forms the second side 30, which is an exterior layer. Accordingly, the second layer is sandwiched between the first and third layers […] the first and third layers may be composed of materials having the desired physical properties for the application, such as antimicrobial, water resistance, anti-slip, and so forth”.); 
wherein the mat is of a non-rectangular or half square shape (at least Fig. 1 and [0029] “the mat 10 is generally circular in shape”.); wherein the stage area extends between 2.5 feet and 6 feet in radius (at least [0057] “an optimal diameter for the mat 10 may be seventy-two inches”.); 
wherein the mat further comprises attachment elements; wherein the attachment elements comprise a bevel; and wherein the mat further includes a detachable carrying harness configured to facilitate portability of the mat (at least Figs. 4-6 and [0033] “The first pair of load-bearing strips 26 is parallel to one another and to the third and fourth fold lines 17, 18, respectively. At the either end of each load-bearing strip 26 in the first pair is an affixing strap 28. This pattern allows the affixing straps 28 to be positioned adjacent one another when the mat 10 is configured to the transport position, as shown in FIG. 6”.).
Gere does not explicitly teach:
wherein the stage area further comprises indicia or a user-designed logo; 
However, Robo teaches:
wherein the stage area further comprises indicia or a user-designed logo (at least Fig. 1 and [0016] “A central design 116 such as a logo or similar design may also be placed on the top surface of the mat 100 in a position typical for logo placement”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mat taught by Gere with the logo taught by Robo because both are directed towards the same field of endeavor of mats and doing so involves the use of a known technique (providing a logo taught by Robo) with a known device (mat taught by Gere) with predictable results.  A person having ordinary skill would have been motivated to do so because “a central design 116 may be located near the front of the mat 100 to be visible to the user in a variety of positions and help to establish and maintain correct positioning on the mat” (Robo [0019]). 
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/15/2022